Title: To James Madison from Philip Mazzei, 15 November 1784
From: Mazzei, Philip
To: Madison, James


Amico Carissimo,
Williamsburgo 15 9bre 1784.
Troppo ci vorrebbe a dirvi tutte le ragioni per cui son tuttavia in Virginia. Una è che vorrei vedere il Marchese de la Fayette prima di partire, al che m’induce non solo la mia amicizia per il medesimo, ma ancora il riguardo che devo alla mia delicatezza e al mio onore; sopra di che mi spiegai col nostro degnissimo amico E. R. Fatemi, vi prego, il favore di comunicarmi ciò che sapete di Lui e dei suoi viaggi. Sono stato ragguagliato da Mr. Prentis della vergognosa resoluzione presa da 54 &c. &c. contro 37 virtuosi Cittadini. Se quel ch’io dico nell’altra pagina credete che possa essere di qualche uso, potete facilmente farne la traduzione, correggendo ed aggiungendo, ed esporlo alla considerazione del Pubblico per mezzo delle gazzette. Avrei piacere che vi abboccaste con Mr. Blair sul modo d’impedire che la nostra Società cadesse in un sonno letargo. Reveritemi distintamente Messrs. Jones, Stewart, Marshall, Wilson Nicholas, &c. &c. Credetemi sempre, e di vero cuore, Tutto vostro.
Filippo Mazzei
[Postscript]
Dopo sigillata malamente questa lettera ò ricevuto un’invito dal Genl: Nelson per pranzare da lui oggi (martedì 16. del corrente) in compagnia del nostro amabile Eroe Marchese de la Fayette, chegiunse a York iersera, dove per altro non trovò Cornwallis. Tutte le Nazioni culte ànno convenuto che il più terribil flagello del genere umano è stata la Superstizione, e che i mali resultatine sono stati gravi a proporzione del potere diretto o indiretto che ànno avuto i Ministri delle Religioni. Quando s’intese che la loro professione fù da noi messa sull’istesso piede che sono tutte le altre, l’onore e il credito che acquistammo presso i buoni e savj, in tutte le parti del Globo ove risiede Filosofia, fù maggiore di quel che ci abbia recato qualunque altra magnanima legge della nostra Repubblica. I nostri nemici e gl’invidiosi, desiderando di offuscare la nostra gloria, non seppero dir’altro se non che noi eramo allora necessitati ad abbagliare il Mondo con dimostrazioni di straordinaria saviezza e magnanimità, e che appena ottenuto l’intento e divenuti independenti, gl’intrighi le cabale e gli antichi pregiudizi avrebbero ripreso vigore, e la povera Filosofia sostenuta unicamente dalla debole base d’un forzato eroismo sarebbe precipitata. Dio non voglia che la maligna profezia seguiti ad avverarsi nella pendente controversia, suscitata da alcuni interessati ecclesiastici, come pur troppo è seguito in diverse altre circostanze. Non si richiedono ingegni sublimi e speculazioni profonde per concepire quanto perniciosa e ingiusta sarebbe una legge, che obligasse gl’individui a pagare qualunque benché piccola somma per cosa, nella quale il Pubblico non à verum diritto d’ingerirsi, come vien chiaramente espresso nel Registro dei Diritti.
   In the Bill of Rights
 È altresì facile a prevedersi l’opposizione che potrebbe incontrare l’esecuzione di una tal legge, in varie Contee ove la mente del maggior numero degli Abitanti non è offuscata dai pregiudizzi favorevoli ad una sola Setta, e quanto tremenda cosa sarebbe l’avvezzaregli uomini ad opporsi alle Leggi. Dico una sola Setta, perchè l’altre si son rette sempre, si reggono e bramano di reggersi da per se stesse senza l’interposizione della pubblica autorità. Si devono investigare i veri motivi dei più zelanti fautori della proposta Legge. Alcuni potrebbero forse temere il credito che giornalmente acquistano
   La parola credito in quel senso significa stima popolare.
 molti ingegnosi giovani, dotati di virtuosi e nobili sentimenti, e cercare nuovi protettori al proprio nel corpo degli ecclesiastici. Amico, se scuoprite tali caratteri, smascherategli arditamente, a rischio ancora di perdere la stima popolare, la quale non può esser consolante ad un’animo retto, mentre non sia conscio d’aver fatto tutti gli sforzi possibili a favore della Patria.
 
Condensed Translation
Mazzei is still in Virginia for a variety of reasons, the chief one being his desire to have a meeting with Lafayette, the reasons for which he has explained to E. R. (in a note on the envelope he adds that he has been invited by Gen. Nelson to a dinner with Lafayette). Mazzei has been informed by Mr. Prentis that a “shameful” resolution has been passed, 54 to 37, to support established religion. He is sending JM the draft of an article condemning such resolution as contrary to the Bill of Rights. It is suggested that the true aim of the supporters of the resolution is to gain the protection of the clergy to bolster their own popularity; JM is urged to unmask and resolutely combat such efforts. He should meet with Blair for the purpose of revitalizing the Constitutional Society.
